Allen Keller Co. I, L.L.C.
                                                                       d/b/a Allen Keller /s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 29, 2014

                                      No. 04-14-00622-CV

 Marisela G. SALAS, Individually and as Representative of the Estate of Martin Suarez and as
                    Next Friend of Keyla Marizel Salas Suares, Minor,
                                        Appellants

                                                v.

                   ALLEN KELLER CO. I, L.L.C. d/b/a Allen Keller Co.,
                                   Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 13410
                       Honorable N. Keith Williams, Judge Presiding


                                         ORDER
       Appellee filed a motion to supplement the clerk’s record. Appellee need not make such a
request from this court. If appellee desire the clerk to file a supplemental record containing
documents that are part of the official record, it may do so by requesting that the district clerk
prepare a supplement clerk’s record containing the item in question and providing payment to the
clerk for same. Accordingly, because our permission is not required in this instance, the motion
is DENIED.



                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court